Citation Nr: 1118515	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-46 520	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for anterior mandibular intraosseous squamous cell cancer, claimed as due to exposure to herbicide agents.

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another person or housebound status.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for anterior mandibular intraosseous squamous cell cancer (claimed as head and neck cancer), and denied entitlement to SMC based on A&A or housebound status.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In his VA Form 9, the Veteran requested a Board hearing at the RO.  A June 2010 letter informed the Veteran that his hearing was scheduled in July 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1966 to August 1968.  

2.  On April 5, 2011, the Board was notified through a Social Security Administration inquiry that the appellant died in September 2010.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


